Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 1 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 2 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 3 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 4 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 5 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 6 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 7 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 8 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 9 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 10 of 11
Case 1:21-bk-10500-VK   Doc 1 Filed 03/24/21 Entered 03/24/21 17:14:00   Desc
                        Main Document    Page 11 of 11
